       Case 2:20-cv-00871-CKD Document 23 Filed 07/30/21 Page 1 of 2


 1   Robert C Weems (SBN 148156)
     Weems Law Offices
 2   526 3rd St., Ste. A-2
 3   San Rafael, CA 94901
     Ph: 415.881.7653
 4   Fx: 866.610.1430
     Email: rcweems@weemslawoffices.com
 5
     Attorney for Plaintiff,
 6   James Richard Decker
 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    James Richard Decker,                                 Case No. 2:20-cv-00871-CKD
12                       Plaintiff,                         STIPULATION AND ORDER FOR
13                                                          ATTORNEY FEES AND EXPENSES
             v.                                             UNDER THE EQUAL ACCESS TO
14                                                          JUSTICE ACT, 28 U.S.C. § 2412(d),
      Commissioner of Social Security,
                                                            AND COSTS PURSUANT TO 28 U.S.C.
15                                                          § 1920
                         Defendant.
16

17          IT IS HEREBY STIPULATED by and between the parties through their undersigned

18   counsel, subject to the approval of the Court, that Plaintiff be awarded attorney fees and expenses

19   in the amount of ONE THOUSAND SEVEN HUNDRED THIRTY-SEVEN DOLLARS AND

20   EIGHTY CENTS ($1,737.80) under the Equal Access to Justice Act (EAJA), 28 U.S.C. §

21   2412(d), and no costs under 28 U.S.C. § 1920. This amount represents compensation for all legal

22   services rendered on behalf of Plaintiff by his counsel in connection with this civil action, in

23   accordance with 28 U.S.C. §§ 1920, 2412(d).
            After the Court issues an order for EAJA fees to Plaintiff, the government will consider
24
     the matter of Plaintiff’s assignment of EAJA fees to his counsel. Pursuant to Astrue v. Ratliff, 560
25
     U.S. 586, 598 (2010), the ability to honor the assignment will depend on whether the fees are
26
     subject to any offset allowed under the United States Department of the Treasury’s Offset
27
     Program. After the order for EAJA fees is entered, the government will determine whether they
28
        Case 2:20-cv-00871-CKD Document 23 Filed 07/30/21 Page 2 of 2


 1   are subject to any offset.
 2          Fees shall be made payable to Plaintiff, but if the Department of the Treasury determines
 3   that Plaintiff does not owe a federal debt, then the government shall cause the payment of fees,
 4   expenses, and costs to be made directly to Plaintiff’s counsel, pursuant to the assignment executed
 5   by Plaintiff. Any payments made shall be delivered to Plaintiff’s counsel.

 6          This stipulation constitutes a compromise settlement of Plaintiff’s claim for EAJA

 7   attorney fees and does not constitute an admission of liability on the part of Defendant under the

 8   EAJA or otherwise. Payment of the agreed amount shall constitute a complete release from, and

 9   bar to, any and all claims that Plaintiff and/or counsel, including counsel’s firm, may have

10   relating to EAJA attorney fees in connection with this action.

11          This award is without prejudice to the rights of counsel and/or counsel’s firm to seek

12   Social Security Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause

13   provisions of the EAJA.

14          SO STIPULATED and AGREED on July 27, 2021:

15    WEEMS LAW OFFICES                               PHILLIP A. TALBERT,
                                                      Acting United States Attorney
16                                                    DEBORAH LEE STACHEL,
                                                      Regional Ch. Counsel, Region IX. Soc. Sec. Adm.
17                                                    MARCELO N. ILLARMO
                                                      Sp. Asst. U.S. Attorney
18

19    /s/Robert C. Weems                        By: /s/Marcelo N. Illarmo
      Robert C. Weems,                              MARCELO N. ILLARMO
20    Attorney for Plaintiff                        Sp. Asst. U.S. Attorney, Attorney for Defendant
                                                    (per email authorization 7/27/2021)
21
      SO ORDERED.
22

23    Dated: July 30, 2021
                                                       _____________________________________
24                                                     CAROLYN K. DELANEY
                                                       UNITED STATES MAGISTRATE JUDGE
25

26

27

28
